Exhibit 10.12

AMENDMENT #3

This Amendment #3 to Lease is made on November 11, 2010 between SUNTREE GARDEN,
LLC (“Lessor”) and SORRENTO THERAPEUTICS, INC., A DELAWARE CORPORATION
(“Lessee”).

 

I. Recital: This amendment of lease is made with reference to the following
facts and objectives:

 

  A. Sorrento Therapeutics, Inc. a Delaware corporation (Tenant) and SUNTREE
GARDEN. LLC (Landlord) are parties to that certain original lease made and
entered into as of July 28, 2009, as amended on August 1, 2009, and on
October 1, 2009, relating to the Premises located in the Building at 6042
Cornerstone Court West, San Diego, CA 92121 (collectively, the “Lease”)

 

  B. The parties to the Lease desire to amend the Lease to add additional space.

 

  C. Now, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree and modify the Lease as
follows:

 

II. Increase in premise: The premises subject to the Lease shall be increased by
approximately 1,455 square feet (“Additional Space”) by including the space
directly behind the second floor space currently occupied by Lessee.

 

III. The rent for the Additional Space shall be five hundred ($500.00) per
month. Lessee will pay for gas and electricity charges for such Additional
Space. There shall be no common area maintenance (CAM) charge for the Additional
Space.

 

IV. The Lease term of the Additional Space shall be 18 months, commencing on
December 1, 2010.

 

V. Lessee takes the Additional Space in “as is” condition.

 

VI. Effectiveness of Lease: Except as set forth in this executed Amendment #3 to
the Lease, all other terms and conditions of the Lease shall continue in full
force and effect.

In witness thereof, the parties hereto execute this Amendments #3 on the dates
indicated below:

 

Lessor   Lessee SUNTREE GARDEN, LLC.   SORRENTO THERAPEUTICS, INC., a Delaware
Corporation By:  

/s/ David Wen

  By:  

/s/ Henry Ji

Title:   Managing Member   Title:   Chief Scientific Officer Date:   11/12/2010
  Date:   11/12/2010